METHOD AND SYSTEM FOR MONITORING
THE STATE OF A BRAKE OF AN AIRCRAFT



FIRST OFFICE ACTION

This action is in response to the Applicant’s preliminary amendment dated Oct. 16, 2019.

CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.

35 U.S.C. § 103

In accordance with 35 U.S.C. 103, a patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 9, 11, 12, and 14 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over the Applicant’s cited prior art of Kyrtsos (5,668,529).

With respect to independent claim 1, Kyrtsos sets forth a method for monitoring a condition of a mechanical brake, comprising:
measuring a temperature of the brake after commencement of a braking operation (col. 2, lines 21-28);
comparing the measured temperature with a standard temperature determined for the brake (col. 2, lines 28-36); and
identifying a state of wear of the brake on the basis of the measured temperature having exceeded the standard temperature beyond a predefined measure (col. 2, lines 44-51).

Kyrtsos fails to set forth that the mechanical brake is that of an aircraft brake and that the measuring of a brake temperature is during a landing operation of the aircraft.
However, it would have been obvious to one having ordinary skill in the art armed with this teaching that the taught method could be use on any such vehicle having such disc or drum brakes including that of an aircraft and performing the determination during a landing operation of that aircraft.
The motivation being that the mechanical brake of Kyrtsos is a conventional braking system which, one having ordinary skill in the art would have the knowledge, can be used on any type of vehicle, including that of an aircraft, for the Examiner notes that aircraft come in all types of shapes and sizes. Furthermore, Kyrtsos sets forth that the temperature measurement takes

place during operation of the brake which in the case of an aircraft, one having ordinary skill in the art could reasonably conclude includes that of a landing.

With respect to independent claim 2, Kyrtsos sets forth a method for monitoring a condition of a mechanical brake, comprising:
measuring a temperature of the mechanical brake at two points in time wherein the first point in time is before commencement of a mechanical braking operation and the second point in time is after commencement of the mechanical braking operation (col. 2, lines 19+);
determining a rise in temperature (col. 2, lines 36+); and
identifying a state of wear of the mechanical brake on the basis of the rise in temperature having exceeded a standard rise in temperature beyond a predefined measure (col. 2, lines 44+).

Kyrtsos fails to set forth that the mechanical brake is that of an aircraft brake and that the measuring of a brake temperature is during a landing operation of the aircraft.
However, it would have been obvious to one having ordinary skill in the art armed with this teaching that the taught method could be use on any such vehicle having such disc or drum brakes including that of an aircraft and performing the determination during a landing operation of that aircraft.
The motivation being that the mechanical brake of Kyrtsos is a conventional braking system which, one having ordinary skill in the art would have the knowledge, can be used on any type of vehicle, including that of an aircraft, for the Examiner notes that aircraft come in all types of shapes and sizes. Furthermore, Kyrtsos sets forth that the temperature measurement takes

place during operation of the brake which in the case of an aircraft, one having ordinary skill in the art could reasonably conclude includes that of a landing.

With respect to claim 3, Kyrtsos sets forth that a continuous measurement of the temperature over a time interval is realized (Figs. 3 - 5).

With respect to claim 4, Kyrtsos fails to set forth an aircraft and a landing operation, as discussed above, but does set forth a continuous brake temperature monitoring system with a suggested time interval having a duration of at least 20 to 1,000 seconds.

With respect to claim 5, Kyrtsos fails to set forth that the standard temperature is determined by creation of a moving average value during between 10 - 100 landing operations.
However, it would have been obvious to one having ordinary skill in the art armed with this teaching that the taught standard temperature (ie. the compared to temperature) will be established after 10 operations.
The motivation being that the standard temperature is a typical brake operating temperature wherein a measured brake temperature below the standard temperature is indicative of the brakes not being in operation. Typical brake operating temperatures will be learned after many braking operations wherein at least 10 braking operations would be within the realm of one having ordinary skill in the art.



With respect to claim 6, Kyrtsos fails to set forth that the standard temperature is determined by comparing values of several brakes.
However, it would have been obvious to one having ordinary skill in the art armed with this teaching to determine the standard temperature by comparing values of several brakes.
The motivation being that the taught standard temperature is that of a normally operating brake and thus by comparing values of several brakes, a better understanding of what is a normally operating brake temperature can be achieved.

With respect to claims 7 and 8, Kyrtsos is interpreted as setting forth a normalized temperature. The temperature occurring during braking operation which in the case of an aircraft is during a landing (ie. touchdown).

With respect to claims 9 and 12, Kyrtsos fails to set forth that a mass and a speed of the aircraft at the point of touchdown are measured and/or calculated in order to determine the kinetic energy.
However, it would have been obvious to one having ordinary skill in the art to determine such a kinetic energy.
The motivation being that mass of the vehicle (aircraft) is inherently known and the speed of the vehicle is known because the vehicle speed is constantly measured. Thus, by a simple mathematical relationship, the kinetic energy can be determined so that a determination can be made as to the remaining brake life for the vehicle at hand.

With respect to claim 11, Kyrtsos sets forth a corresponding system comprising:
a temperature sensor (14) assigned to the mechanical brake;
a memory device (20) for storing measured temperatures (col. 4, lines 23+); and
a comparator for comparing the measured temperatures with corresponding standard values (col. 4, lines 64+).

With respect to claim 14, Kyrtsos fails to set forth that the system is configured to determine the standard temperature using a comparison of values of several brakes of a plurality of similar vehicles (ie. aircraft).
However, it would have been obvious to one having ordinary skill in the art armed with this teaching to determine the standard temperature by comparing values of several brakes of a plurality of similar vehicles.
The motivation being that the taught standard temperature is that of a normally operating brake and thus by comparing values of several brakes of several vehicles, a better understanding of what is a normally operating brake temperature can be achieved.

With respect to claim 15, Kyrtsos fails to set forth that the standard rise in temperature is determined by comparing values of several brakes.
However, it would have been obvious to one having ordinary skill in the art armed with this teaching to determine the standard temperature by comparing values of several brakes.
The motivation being that the taught standard temperature is that of a normally operating brake and thus by comparing values of several brakes, a better understanding of what is a normally operating brake temperature can be achieved.

With respect to claim 16, Kyrtsos is interpreted as setting forth that the rise in temperature is normalized as claimed.

With respect to claim 17, Kyrtsos fails to set forth that the standard rise in temperature is determined by creation of a moving average value during between 10 - 100 landing operations.
However, it would have been obvious to one having ordinary skill in the art armed with this teaching that the taught standard rise in temperature (ie. the compared to temperature) will be established after 10 operations.
The motivation being that the standard rise in temperature is a typical brake operating temperature rise wherein a measured brake temperature below the standard temperature is indicative of the brakes not being in operation. Typical rise in brake operating temperatures will be learned after many braking operations wherein at least 10 braking operations would be within the realm of one having ordinary skill in the art.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the Applicant’s cited prior art of Kyrtsos (5,668,529) in view of Charles et al. (2018/0252284).

With respect to claim 10, Kyrtsos is silent as to the material that the brake components are made out of and thus fails to set forth that the mechanical brake has brake disks made of a carbon material.
Charles et al. set forth a mechanical brake having a brake disk made of a carbon material.

As such, it would have been obvious to one having ordinary skill in the art armed with these teachings to use brake disks made from a carbon material in the teaching of Kyrtsos.
The motivation being that carbon material brake disks are very well known and commonly used in the art for high performance applications. Such a high performance application would include that of aircraft landings due to the demand put on the braking system.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the Applicant’s cited prior art of Kyrtsos (5,668,529) in view of Kreienheder (2014/0257713).

With respect to claim 13, Kyrtsos fails to set forth that the memory device is arranged spatially separate from the aircraft and a device for data communication with the aircraft is provided.
Kreienheder sets forth an aircraft braking system having a memory device arranged spatially separate from the aircraft and a device for data communication with the aircraft.
As such, it would have been obvious to one having ordinary skill in the art armed with these teachings to remotely communicate with the aircraft for the purposes of monitoring the aircraft’s brakes.
The motivation being so that the information obtained from the brake test can be immediately sent to a monitoring location so that instant analysis by a certified mechanic can be made regarding the operational status of the brakes.


CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Eric S. McCall/Primary Examiner
Art Unit 2856